Citation Nr: 1146563	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  09-41 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The appellant had military service in the United States Air Force from July 1982 to March 1984.  

This case comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in Huntington, West Virginia.  In conjunction with his claim, the appellant provided testimony before the undersigned Veterans Law Judge (VLJ) in August 2010 in Washington, DC.  A transcript of that hearing was prepared and has been included in the claims folder for review. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2011) and that the Board can go forward on the claim based on the current record.


REMAND

The appellant has come before the VA claiming that he now suffers from a psychiatric disorder that he attributes to his military service.  More specifically, he has testified and written that it is his belief that he has posttraumatic stress disorder (PTSD) that has been caused by his service as a military policeman while on active duty in the US Air Force.  He has stated that while he was stationed at the Grand Forks Air Force Base, in Grand Forks, North Dakota, a B-52 bomber caught fire and a number of airmen perished as a result of that fire.  During his hearing, he stated that while he did not actually witness the fire, he knew of the men associated with the airplane that caught fire, and that their deaths had an immediate impact on his psyche.  

The appellant's accredited representative has further suggested, in his Appellant's Brief, dated April 29, 2011, that the appellant began exhibiting symptoms and manifestations of an acquired psychiatric disorder while the appellant was on active duty.  He has insinuated that the appellant experienced anxiety and depression during service and that these symptoms have continued to this day.  Moreover, he has averred that while the appellant may not be suffering from PTSD, he may, in fact, be suffering from another mental disorder related to or caused by service.  He has argued that the VA should not only address whether the appellant now suffers from PTSD but also any other acquired psychiatric disorder that may be related to service in accordance with the Court's pronouncements in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order).  The Board agrees with this argument and has rephrased the issue as now shown on the front page of this action.  

Although the Board regrets the additional delay, a preliminary review of the record discloses a need for further development prior to further appellate review.  In this regard, there is additional evidence that needs to be obtained in order to ensure a complete record and that all attempts to obtain those records have not been exhausted. 

First, the record suggests that the appellant may have been in receipt of Social Security Administration (SSA) benefits.  As such, these records may have an effect on the appellant's claim now before the Board.  The duty to assist particularly applies to relevant evidence known to be in the possession of the Federal Government, such Social Security records.  See 38 C.F.R. § 3.159(c) (2) (2011); see also Dixon v. Gober, 14 Vet. App. 168, 171 (2000).  Because this information is needed in order to make a determination as to whether benefits may be paid to the appellant, the claim will be remanded so that this information may be obtained and included in the claims folder for possible review.  Therefore, the AMC/RO must obtain all available records relating to the appellant's claim and award for and of Social Security benefits.

In addition, the claims folder reflects that the appellant has received treatment through a Vet Center or the VA.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the appellant that are dated from August 1, 2007, to the present.  The RO should also contact the appellant to ascertain whether there are any additional treatment records relevant to the claim dated after his claim for VA compensation benefits.  

Additionally, in conjunction with the appellant's claim for benefits, and in order to obtain a more detailed analysis of the appellant's current mental disorder, the appellant underwent a VA psychiatric examination in August 2009.  Prior to the exam, the psychologist reviewed the claims folder and then examined the appellant.  Upon completion of the examination, the examiner indicated that while the appellant may have been experiencing some of the indicators associated with PTSD, he was not suffering from such a disorder.  It was further written that the appellant was suffering from an adjustment disorder secondary to a post-service stroke along with a depressed mood.  The examiner did not provide an opinion as to whether the depressed mood was related to service or whether the appellant was suffering from an acquired psychiatric disorder that originally manifested itself while the appellant was on active duty.  

Upon reviewing the evidence of record, it is the conclusion of the Board that further development is necessary.  In this instance, the Board believes that the medical evidence is inconclusive and that the examiner's opinion does not fully address the underlying claim.  As such, the Board finds that the examination results are inadequate for ratings purposes and if depended upon in a decision, would not withstand judicial scrutiny.  See Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), Stegall v. West, 11 Vet. App. 268 (1998), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hence, the claim will be returned so that another psychiatric examination may be performed and definitive opinion obtained.

Finally, with respect to the appellant's claim for service connection for PTSD, establishing service connection for PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a) (2011).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the appellant service, the appellant's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2011).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the appellant engaged in "combat with the enemy."  If the evidence establishes that the appellant engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service, the appellant's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2011); see also, 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99.

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a veteran engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Previously, VA was required to undertake extensive development to determine whether a non-combat veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source. See YR v. West, 11 Vet. App. 393, 397 (1998); see also, Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, at 396 1996).

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor was related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) stated:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 75 Fed. Reg. 39,843 - 39,852 (codified at 38 C.F.R. § 3.304(f)(3).  The appellant in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because the claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of July 13, 2010.  Because the appellant's claim has not been considered under the above-change, the claim must also be returned to the RO/AMC for this reason.   

The case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should send the appellant corrective VCAA notice under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011) for the issues now on appeal including an explanation as to the language of the new regulation concerning PTSD found at 75 Fed. Reg. 39,843- 39,852.  The appellant should also be invited to submit any pertinent evidence in his possession.  The RO/AMC must explain the type of evidence that is the appellant's ultimate responsibility to submit.  A copy of all correspondence to the appellant should be included in the claims file for review. 

2.  The RO/AMC shall contact the appellant and ask that he identify all sources of medical treatment received since August 2007 for any psychiatric disorders, to include any acquired psychiatric disorders and PTSD, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder), and to include any records that might be located at a Vet Center, should then be requested.  All records obtained must be added to the claims file.  If requests for any treatment records are not successful, the RO/AMC shall inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011). 

3.  The AMC/RO should also request all documents pertaining to any award of benefits from the Social Security Administration (SSA), and specifically request a copy of the decision awarding any benefits and copies of the medical records, upon which the SSA based its decision.  If the request for records is not successful, the RO/AMC should inform the appellant pursuant to 38 C.F.R. § 3.159(e) (2011), so that he may have the opportunity of submitting those documents himself.

4.  The RO/AMC should arrange for the appellant to have a VA psychiatric examination to determine the correct diagnosis of any psychiatric disorder and the etiology thereof.  The examination should not be accomplished by the examiner who examined the appellant in August 2009.  If a diagnosis of PTSD is appropriate, the examiner should state whether that disorder is related to military service.  If it is determined that the appellant now suffers from PTSD, or has suffered from PTSD at some point during this appeal, and that the stressors that produced this condition was the reported in service aircraft fire, the examiner should state this in his or her analysis.  

If the examiner concludes that the appellant does not suffer from PTSD, but instead suffers from another psychiatric disorder, the examiner should reconcile that finding with the diagnoses of record and proffer an opinion [more than likely, less than likely, or as likely as not] as to whether any disorder began in or is related to the appellant's military service. 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The report of the examination should include a complete rationale for all opinions expressed.  The diagnosis should be in accordance with DSM IV.  The entire claims folder and a copy of this Remand must be made available to and reviewed by the examiner prior to the examination.

5.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the examination report does not include the information requested above, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the RO/AMC should conduct any additional development deemed warranted and readjudicate the issue noted on the title page of this decision.  If the benefits sought on appeal remain denied, the appellant and his accredited representative should be provided an SSOC regarding the issue now on appeal.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  The RO/AMC must ensure that it provides to the appellant in the SSOC the additional criteria used in determining whether service connection may be granted for PTSD and what will be accepted as a stressful event or stressor.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


